DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 06/27/2022 has been entered. Claim 2 has been canceled. No claims have been added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20190220237) in view of Nagumo (US 20210037152) and Maeshima et al. (US 20110016164).
Regarding claim 1, Maeda teaches a job processing device comprising: 
a user interface section (111 operating unit in fig. 1);
 a communication section configured to perform communication with an external device (104 lan in fig. 1); 
a job executing section configured to execute a job (102 cpu in fig. 1); and 
a display control section configured to display, on the user interface section, a history record indicating a history of executed jobs (fig. 27: integrated histories: 2701), 
wherein the display control section displays a history record of an internal job, which is a job input by operation on the user interface section (copy 2702 in fig. 27), and a history record of an external job, which is a job input by operation on the external device, side by side in order of time (2703 use saved file: in fig. 27).
Maeda does not explicitly the display control section distinguishably displays the history record of the external and the history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job.
Nagumo teaches the display control section distinguishably displays the history record of the external job (p0117: On the screen 1100, a user job display field 1110 and an external job display field 1150 are displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda, to include the display control section distinguishably displays the history record of the external job, in order to display both internal and external job.
Maeda in view of Nagumo still does not teach history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job.
Maeshima teaches the history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job (fig. 9: mark 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Nagumo, to include the history record of the internal job with an identification mark indicating that the external job is added to the history record of the external job, to distinguish the history record of the external job from the history record of the internal job, so that the user can easily distinguish (grasp) whether or not deleting is possible (presence or absence of the necessity of storing) for each individual image data displayed in the list suggested by Maeshima (p0156).

Regarding claim 3, Maeda in view of Nagumo and Maeshima teaches the job processing device according to claim 1, wherein the display control section displays an instruction screen for the external job on the user interface section when receiving operation for the history record of the external job (fig. 27), the instruction screen including an object for receiving a re-execution instruction for the external job (p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, Maeda teaches the job processing device according to claim 1, wherein the display control section displays, side by side, the history record of the internal job input according to an instruction of a user who operates the user interface section and logs in and the history record of the external job input according to an instruction of the user who operates the external device (2701 in fig. 27: user name tanaka and Integrated histories).

Regarding claim 8, The structural elements of apparatus claim 1 perform all of the steps of method claim 8. Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Nagumo and Maeshima as applied to claim 1 above, and further in view of Kanamoto et al. (US 20200042260).

Regarding claim 5, Maeda in view of Nagumo and Maeshima does not teach the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device.
Kanamoto teaches the job processing device according to claim 1, further comprising a WEB server section configured to transmit image information for receiving a processing target file to the external device (p0070: the web server unit 328 receives a set of print settings that corresponds to a folder in a hot folder creation process..) , wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device (fig. 12a: print files).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maeda in view of Nagumo and Maeshima, to include section configured to transmit image information for receiving a processing target file to the external device, wherein the external job includes a printing job for the file transmitted from the external device via a file reception screen indicated by the image information displayed in the external device, in order for prompting a user to confirm execution of printing when a print instruction is accepted by an operation of storing a file in a folder associated with print settings via an operation screen provided from the image forming apparatus to an external apparatus suggested by Kanamoto (p0006).

Regarding claim 6, Maeda teaches the job processing device according to claim 5, wherein the file reception screen is a screen including an object indicating a hot folder associated with print setting (fig. 9a: 905).

Regarding claim 7, Maeda in view of Nagumo and Maeshima and Kanamoto teaches the job processing device according to claim 6, wherein the file reception screen includes a plurality of objects respectively associated with a plurality of the hot folders, different print settings are respectively allocated to the plurality of hot folders (Kanamoto:fig. 8), and the display control section displays an instruction screen when receiving operation for a history record of a printing job from a certain one of the hot folders and informs, on the instruction screen, print settings of the plurality of hot folders to be selectable as print settings used for reprinting of the file (Maeda: p0072: With the reprint function, however, it is necessary for the user to restart by designating a folder so as to issue an instruction to execute a print job for which a part of execution conditions set in the past has been changed..).
The rational applied to the rejection of claim 5 has been incorporated herein.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677